Citation Nr: 1228957	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right ankle disability. 

2. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right shoulder disability.  

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  His military decorations include the Combat Infantryman Badge and the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at hearings before a Decision Review Officer (DRO) in July 2010 and the undersigned in June 2012 at the RO.  Transcripts of these hearings are associated with the claims file.  

The Board notes that during the course of this appeal the RO addressed the Veteran's claim for entitlement to service connection for a right shoulder disability on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right shoulder disability (on the merits) and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On October 26, 2010, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right ankle disability, is requested.

2.  The July 1997 Board decision that denied reopening of the Veteran's claim for entitlement to service connection for a right shoulder disability was not appealed and is final.

3.  Some of the evidence received since that July 1997 Board decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right ankle disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right ankle disability and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Claim to Reopen

In this decision, the Board is reopening the claim for entitlement to service connection for a right shoulder disability.  As such, no discussion of VA's duties to notify or assist is necessary.

A decision of the Board becomes final on the date of mailing unless the Chairman of the Board orders reconsideration or certain exceptions apply, such as an appeal to the United States Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a right shoulder disability was previously denied by the Board in March 1987, June 1992, and July 1997.  In March 1987 and June 1992, the claim was denied because there was no chronic right shoulder disability shown during service.  In July 1997, the claim was denied because there was no medical evidence of a nexus between a current right shoulder disability and service.  The Veteran did not appeal the July 1997 Board decision and it became final.  See 38 C.F.R. § 20.1100.  

The evidence received subsequent to the July 1997 Board decision includes statements and hearing testimony from the Veteran.  Prior to the instant claim, the Veteran contended that he injured his right shoulder during an incident when he was hit with shrapnel.  However, during the Veteran's June 2012 hearing before the undersigned, he testified that the right shoulder also may have been injured when he rolled 10 to 15 feet down an embankment and hit a tree after a grenade went off near his patrol.  Board Hearing Tr. at 11-12.  He explained that this was a separate incident from when he was hit with shrapnel.  Board Hearing Tr. at 11-12.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  The Board notes that looking at the entire record there is now evidence of in-service incidents that could cause a right shoulder injury (falling after being hit with shrapnel and falling when a grenade went off near his patrol), evidence of a current right shoulder disability (total separation at the acromioclavicular joint shown on X-ray in January 1986), and evidence suggesting that the current disability may be related to the in-service incidents (the Veteran's lay testimony that he has had right shoulder pain since the incidents during service and a buddy statement reflecting that the Veteran had right shoulder pain during service).  Thus, the claim for service connection for a right shoulder disability is reopened.


ORDER

The appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right ankle disability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Medical records show current low back and right shoulder disabilities.  For example, a right shoulder X-ray performed by VA in January 1986 reportedly showed a total separation at the acromioclavicular joint, and private treatment records show that the Veteran had back surgery in February 2009 and had been diagnosed with low back spondylolysis, spondylolisthesis, anterolisthesis, radiculopathy, and degenerative disc disease.  

The Veteran has reported that he fell onto sandbags with his right shoulder after being knocked down from the concussion of an explosion and being hit with shrapnel.  Records clearly reflect that this combat Veteran was hit with shrapnel while serving in Korea and the Board presumes the Veteran fell after being hit with shrapnel as he has described.  The Veteran also testified that during a later patrol a grenade went off near him causing him to roll 10 to 15 feet down an embankment and hit a tree.  Board Hearing Tr. at 11-12.  Thus, there is evidence that the Veteran had incidents during service which could have resulted in subsequent low back and right shoulder disabilities.  

The Veteran has also testified that he first noticed right shoulder and low back pain after being knocked down when he was hit with shrapnel.  In support of this testimony, he submitted a statement from a comrade who served with him at that time.  In an October 1993 letter, the comrade recalled the Veteran being replaced on patrol on several occasions as he could not carry his Browning Automatic Rifle (BAR) due to shoulder problems.  Combined, these lay statements are evidence indicating that the Veteran's low back and right shoulder pain began during service and have continued to the present, which is suggestive of disability that may be related to service.  

As no medical opinions have been obtained to determine if the current low back or right shoulder disabilities are related to the Veteran's low back and right shoulder pain beginning after being knocked down from the concussion of an explosion during service, there is insufficient competent medical evidence on file for VA to make a decision on these claims at this time.  Given the above, the Veteran should be scheduled for spine and joints examinations and medical opinions should be obtained regarding his claims.  

Specific instructions to the examiners are detailed below.  The Board notes that some factual findings should be accepted by the examiners.  First, while the Veteran testified before a DRO in September 2010 that he had never engaged in work that required physical labor or physical movement, other evidence contradicts this testimony.  See Sept. 2010 DRO Hearing Tr. at 3.  During a July 1986 Hearing Officer (HO) hearing at the RO, the Veteran testified that he worked in the construction industry after service and remarked that he noticed that he climbed ladders different from other people.  July 1986 HO Hearing Tr. at 2.  During a September 1991 HO hearing, the Veteran testified that he worked in heavy construction after service.  September 1991 HO Hearing Tr. at 6.  He further indicated that he worked at a steel mill right after discharge and turned hot billets with tongs which involved lots of movement and that later work involved hammering and using a sledge hammer.  September 1991 HO Hearing Tr. at 7-8.  The Board finds the Veteran's testimony made closer in time to the work performed to be more probative than the current statements about his previous work.  Thus, the examiners should accept as fact that the Veteran worked in heavy construction after service.  Second, the Board requests that the examiners consider the Veteran's reports of low back and right shoulder pain beginning in service after falling onto sandbags with his right shoulder due to the concussion from an explosion as credible for purposes of providing their medical opinions.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Veteran and his representative have indicated that the Veteran received relevant treatment at the James A. Haley Veterans' Hospital in Tampa, Florida and the VA Community Based Outpatient Clinic in Lakeland, Florida.  Sept. 2010 DRO Hearing Tr. at 2, 7.  Ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records relevant to the Veteran's claims for service connection for a right shoulder disability and a low back disability from the James A. Haley Veterans' Hospital in Tampa, Florida and its outpatient clinics.  

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any right shoulder disability, to include separation of the acromioclavicular joint, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right shoulder arose during service or is otherwise related to service.  In rendering this opinion, the examiner should address the significance, if any, of the fall in the shower the Veteran had in 1985 with subsequent complaints regarding the right shoulder.  The examiner should also address the significance of X-rays taken shortly after the above fall reportedly showing calcium in the region of the trapezoid and conoid ligaments in the right shoulder.  For example, is this indicative of a right shoulder disability preexisting the fall?  

For purposes of the opinion, the examiner should accept as fact that the Veteran fell onto sandbags with his right shoulder due to the concussion from an explosion during service and has had soreness in that shoulder since that time, that the Veteran rolled 10 to 15 feet down an embankment and hit a tree after a grenade exploded near his patrol, that he noticed a bump on the right shoulder approximately one year after service, and that he worked in heavy construction after service.  A rationale for all opinions expressed should be provided.

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any low back disabilities, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the low back arose during service or is otherwise related to service.  

For purposes of the opinion, the examiner should accept as fact that the Veteran jarred his back after he fell onto sandbags with his right shoulder due to the concussion from an explosion and has experienced back pain since that time, and that he worked in heavy construction after service.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


